—Order, Family Court, Bronx County (Jeanette Ruiz, J.), entered on or about May 9, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the second and third degrees, assault in the second and third degrees and criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, including its evaluation of any inconsistencies in testimony.
A juvenile delinquency adjudication with probation was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]), given the serious and violent nature of the underlying offense, as well as appellant’s poor academic and attendance record at school. These factors outweighed appellant’s lack of a prior record and the other mitigating factors he cites. Concur—Friedman, J.P., Richter, Feinman, Gische and Clark, JJ.